SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14761 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-3700 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at July 31, 2012 Class A Common Stock, .001 par value Class B Common Stock, .001 par value INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Income: -Three months ended June 30, 2012 and 2011 -Six months ended June 30, 2012 and 2011 Condensed Consolidated Statements of Comprehensive Income: -Three months ended June 30, 2012 and 2011 -Six months ended June 30, 2012 and 2011 Condensed Consolidated Statements of Financial Condition: -June 30, 2012 -December 31, 2011 -June 30, 2011 Condensed Consolidated Statements of Equity: - Six months ended June 30, 2012 and 2011 Condensed Consolidated Statements of Cash Flows: -Six months ended June 30, 2012 and 2011 Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk (Included in Item 2) Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenues Investment advisory and incentive fees $ Distribution fees and other income Institutional research services Total revenues Expenses Compensation Management fee Distribution costs Other operating expenses Total expenses (a) Operating income Other income (expense) Net gain/(loss) from investments ) Interest and dividend income Interest expense ) Total other income (expense), net ) Income before income taxes Income tax provision Net income Net income/(loss) attributable to noncontrolling interests ) 32 ) Net income attributable to GAMCO Investors, Inc.'s shareholders $ Net income attributable to GAMCO Investors, Inc.'s shareholders per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends declared: $ (a) Includes $5.6 million in costs directly related to the launch of a new closed-end fund. See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME UNAUDITED (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net income $ Other comprehensive income/(loss), net of tax: Foreign currency translation 22 (1
